DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/21/2022 in which Applicant lists claim 9 as being cancelled, claims 4-5, 12 and 18 as being original, and claims 1-3, 6-8, 10, 11, 13-17 and 19-21 as being currently amended. It is interpreted by the examiner that claims 1-8 and 10-21 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
Corrected drawings were received on 4/21/2022.  These drawings are entered, but are objected to for at least the same reasons set forth in the Non-Final Office Action mailed 10/22/2021, and for additional reasons set forth below. It is noted that in Applicant’s remarks filed 4/21/2022 it is said that reference numbers 630 and 634 have been removed and labels for figures 6.1, 6.2 and 6.3 were added, but those amendments to not appear in the replacement figure sheet.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 630 and 634.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 6 does not include labels for Figures 6.1, 6.2 and 6.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the descriptive title for figure 6, located at the bottom of figure 6, is incomplete and full of missing letters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The amendments to the claims dated 4/21/2022 are accepted. The objections to the claims cited in the office action mailed 10/22/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 4/21/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 10/22/2021 are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is not anticipated by Ouderkirk because Ouderkirk does not disclose that “illumination of the display is controlled to manage angular distribution of light leaving the display”. This argument is not persuasive and is respectfully traversed. Claim 1 does not require a specific mechanism or structure for controlling the illumination of the display to manage the angular distribution of light leaving the display, or where such specific mechanism or structure would have to be placed in the overall imaging system. Therefore, the teachings of Ouderkirk wherein it is disclosed that substantially “any chief light ray that passes through the image surface and the stop surface is incident on each of the first optical stack and the second optical stack with an angle of incidence less than about 30 degrees” (paras. [0007], [0077], [0128], claim 10) is considered to necessarily disclose that “illumination of the display is controlled to manage angular distribution of light leaving the display”, even if it is the PFP and exit pupils themselves that manage the angular distribution of the light leaving the display such that down axis light has a managed angular distribution. Furthermore, Ouderkirk includes disclosure that “any or substantially any chief ray in the optical system that is incident on the thermoformed APF has a low angle of incidence (e.g., less than about 30 degrees, less than about 25 degrees, or less than about 20 degrees)” which means that illumination of the display must be controlled/managed in some manner such that the angular distribution of light leaving the display is only incident on the reflective polarizer/APF at less than about 30 degrees. Ouderkirk also discloses in paragraph [0059] that the image source may include a display panel that may optionally include a shutter used with a transparent or semi-transparent display panel to selectively allow or disallow ambient light to pass through the display panel; and paragraph [0170], with reference to the display device of figure 25, discloses that the input light beam may be collimated. Therefore, Ouderkirk is interpreted as anticipating the amended limitations of claim 1. 
Applicant argues that claim 13 is not obvious in light of the combination of Ouderkirk, Leister and Silverstein because “none of the references disclose the required polarization based angle filter”. This argument is not persuasive and is respectfully traversed. As set forth in the rejection of claim 13 below, Leister teaches an imaging system wherein a holographic device, including volume gratings, may be used as an angle filter to control the intended direction of light (see at least paragraphs [0048]-[0053] of Leister). Additionally, Silverstein teaches an imaging system wherein optical components and films may be used to improve the uniformity, polarization state, and angular distribution of light (see at least paragraphs [0014]-[0019] of Silverstein). Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Leister so that the imaging system includes angle filter placed between the display and the PFP lens such that the angle of light entering the PFP cavity may be precisely controlled, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk) to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts. Furthermore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk and Leister to include the teachings of Silverstein so that angle filter is a polarization based angle filter placed between the display and the PFP lens, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk), and has a desired uniform polarization, to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts.
Applicant argues that claim 14 is not obvious in light of the combination of Ouderkirk and Leister because “none of the references discloses a display having an angular distribution with a light management system that modifies the angular distribution of the display”. This argument is not persuasive and is respectfully traversed. In addition to the remarks set forth above with regard to claim 1, Leister teaches an imaging system wherein a holographic device, including volume gratings, may be used as an angle filter to control the intended direction of light (see at least paragraphs [0048]-[0053] of Leister). Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Leister so that the imaging system includes angle filter placed between the display and the PFP lens and acting as a light management system that modifies an angular distribution of the display such that the angle of light entering the PFP cavity may be precisely controlled, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk) to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouderkirk et al., U.S. Patent Application Publication Number 2017/0068100 A1, of record (hereafter Ouderkirk).
Regarding claim 1, Ouderkirk discloses an imaging system (see at least figures 1, 2, 5 and 6), comprising:
a display (see at least figures 1, 2, 5 and 6, elements 130, 230, 530 and 630, as well as paragraph [0059] and claim 1);
a Polarization Folded Path (PFP) lens with associated signal path (see at least figure 1, elements 110, 114, 116, 120, 124, 126 and 140, as well as the figure 2, 5 and 6 equivalents, and claim 1); and
an exit pupil (see at least figures 1, 2, 5 and 6, elements 135, 235, 535 and 635, as well as paragraphs [0008], [0087], [0089] and claim 2);
wherein the ray bundles in the PFP lens follow the signal path (see at least figures 1, 2, 5 and 6, elements 140, 240, 540 and 640, as well as paragraphs [0007], [0052], [0077], [0128], and claims 4 and 10);
wherein illumination of the display is controlled to manage the angular distribution of light leaving the display (see at least paragraphs [0007], [0059], [0077], [0128] and claim 10).
Regarding claim 2, Ouderkirk discloses that the light entering the PFP lens substantially leaves via the exit pupil (see at least figures 1, 2, 5 and 6, and paragraph [0091]).
Regarding claim 3, Ouderkirk discloses that the display has an area and wherein the exit pupil area is smaller than the area of the display (see at least figures 1, 2, 5 and 6, elements 130, 230, 530 and 630, as well as elements 135, 235, 535 and 635, wherein displays 130, 230, 530 and 630 are larger than exit pupils 135, 235, 535, 635).
Regarding claim 4, Ouderkirk discloses that the display is backlit (see at least paragraph [0059] wherein the “transparent or semi-transparent” displays described are interpreted to be backlit).
Regarding claim 6, Ouderkirk discloses that the display is a Liquid Crystal Display (LCD) (see at least paragraph [0059]).
Regarding claim 7, Ouderkirk discloses that the display is an Organic Light-Emitting Diode (OLED) (see at least paragraph [0059]).
Regarding claim 10, Ouderkirk discloses that light leaving the display is collected into the PFP lens (see at least figures 1, 2, 5 and 6).
Regarding claim 11, Ouderkirk discloses that more than 3% of light leaving the display follows the signal path through the PFP lens and leaves via the exit pupil (see at least figures 1, 2, 5 and 6, and paragraphs [0077], [0087]-[0091]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al., U.S. Patent Application Publication Number 2017/0068100 A1, of record (hereafter Ouderkirk) in view of Khan et al., U.S. Patent Application Publication Number 2018/0039052 A1, of record (hereafter Khan).
Regarding claims 5 and 8, Ouderkirk does not specifically disclose that the display is frontlit, or that the display is a Microscopic Light-Emitting Diode (MicroLED).
However, Khan teaches an imaging system for a head-mounted display, for which the use of frontlit, backlit, and microdisplays are known to be used (see at least paragraphs [0003], [0006] and [0026] of Khan). Additionally Khan teaches that it is desirable to have light rays in the system be incident on the quarter waveplates of the system at an angle close to normal incidence for the purpose of having more uniform retardation across the lens element to achieve a more uniform contrast and have fewer ghost artifacts (para. [0048]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Khan so that the LCD or OLED displays of Ouderkirk may be frontlit, backlit and/or microLED displays, for the purpose of using a known type of display for its intended use in a particular system so that predictable results are achieved while having a reasonable expectation for success.

Claims 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al., U.S. Patent Application Publication Number 2017/0068100 A1, of record (hereafter Ouderkirk) in view of Leister, U.S. Patent Application Publication Number 2015/0124302 A1, of record (hereafter Leister).
Regarding claim 12, Ouderkirk discloses that the angle of light entering the PFP cavity is restricted (see at least paragraphs [0007], [0077], [0128] and claim 10).
Ouderkirk does not specifically disclose that light entering the PFP cavity is restricted to a 30° cone.
However, Leister teaches an imaging system wherein a holographic device, including volume gratings, may be used as an angle filter to control the intended direction of light (see at least paragraphs [0048]-[0053] of Leister).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Leister so that the imaging system includes an angle filter such that the angle of light entering the PFP cavity may be precisely controlled, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk), such as being restricted to a 30° cone, to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cone of light entering the PFP cavity be restricted to a 30° cone, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the cone of light entering the PFP cavity be restricted to a 30° cone, for the purpose of reducing ghost images from the PFP lens by having light which passes through the PFP cavity be close to the optical axis such that uniform retardation, transmission, and reflection characteristics may be achieved. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 14, Ouderkirk discloses an imaging system (see at least figures 1, 2, 5, 6 and 25), comprising: 
a display (see at least figures 1, 2, 5, 6 and 25, elements 130, 230, 530, 630 and 2534a, as well as paragraph [0059] and claim 1) having an angular distribution (see at least paragraphs [0007], [0052], [0059], [0077], [0128] and [0170] wherein input light may be collimated, and claim 10); 
a Polarization Folded Path (PFP) lens with associated signal path (see at least figure 1, elements 110, 114, 116, 120, 124, 126 and 140, as well as the figure 2, 5 and 6 equivalents, and claim 1, and figure 25, elements 2510a, 2530a and 2520a); and 
an exit pupil (see at least figures 1, 2, 5 and 6, elements 135, 235, 535, 635 and 2590, as well as paragraphs [0008], [0087], [0089], [0169] and claim 2); 
wherein ray bundles are collected by the PFP lens (see at least figures 1, 2, 5, 6 and 25), and
the ray bundles in the PFP lens follow the signal path (see at least figures 1, 2, 5, 6 and 25, elements 140, 240, 540, 640,  and 2556a, as well as paragraphs [0007], [0052], [0077], [0128], [0169] and claims 4 and 10).
Ouderkirk does not specifically disclose a light management system that modifies an angular distribution of the display, or that ray bundles leaving the light management system are substantially collected by the PFP lens.
However, Leister teaches an imaging system wherein a holographic device, including volume gratings, may be used as an angle filter to control the intended direction of light (see at least paragraphs [0048]-[0053] of Leister).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Leister so that the imaging system includes angle filter placed between the display and the PFP lens and acting as a light management system that modifies an angular distribution of the display such that the angle of light entering the PFP cavity may be precisely controlled, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk) to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts.
Regarding claim 15, Ouderkirk discloses that the light entering the PFP lens leaves via the exit pupil (see at least figures 1, 2, 5, 6 and 25, and paragraph [0091]).
Regarding claim 16, Ouderkirk discloses that the display has an area and wherein the exit pupil area is smaller than the area of the display (see at least figures 1, 2, 5, 6 and 25, elements 130, 230, 530, 630 and 2534a, as well as elements 135, 235, 535, 635 and 2590, wherein displays 130, 230, 530, 630 and 2534a are larger than exit pupils 135, 235, 535, 635, 2590).
Regarding claim 17, Ouderkirk discloses that the display is backlit (see at least paragraph [0059] wherein the “transparent or semi-transparent” displays described are interpreted to be backlit).
Regarding claim 19, Ouderkirk discloses that the display is a Liquid Crystal Display (LCD) (see at least paragraph [0059]).
Regarding claim 20, Ouderkirk discloses that the display is an Organic Light-Emitting Diode (OLED) (see at least paragraph [0059]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al., U.S. Patent Application Publication Number 2017/0068100 A1, of record (hereafter Ouderkirk) in view of Leister, U.S. Patent Application Publication Number 2015/0124302 A1, of record (hereafter Leister) and Silverstein et al., U.S. Patent Application Publication Number 2007/0273798 A1, of record (hereafter Silverstein).
Regarding claim 13, Ouderkirk discloses an imaging system (see at least figures 1, 2, 5 and 6), comprising:
a display (see at least figures 1, 2, 5 and 6, elements 130, 230, 530 and 630, as well as paragraph [0059] and claim 1);
a Polarization Folded Path (PFP) lens with associated signal path (see at least figure 1, elements 110, 114, 116, 120, 124, 126 and 140, as well as the figure 2, 5 and 6 equivalents, and claim 1); and
an exit pupil (see at least figures 1, 2, 5 and 6, elements 135, 235, 535 and 635, as well as paragraphs [0008], [0087], [0089] and claim 2).
Ouderkirk further discloses that the ray bundles in the PFP lens substantially follow the signal path (see at least figures 1, 2, 5 and 6, elements 140, 240, 540 and 640, as well as paragraphs [0007], [0052], [0077], [0128], and claims 4 and 10).
Ouderkirk does not specifically disclose a polarization based angle filter placed between the display and the PFP lens.
However, Leister teaches an imaging system wherein a holographic device, including volume gratings, may be used as an angle filter to control the intended direction of light (see at least paragraphs [0048]-[0053] of Leister).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Leister so that the imaging system includes angle filter placed between the display and the PFP lens such that the angle of light entering the PFP cavity may be precisely controlled, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk) to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts.
Additionally, Silverstein teaches an imaging system wherein optical components and films may be used to improve the uniformity, polarization state, and angular distribution of light (see at least paragraphs [0014]-[0019] of Silverstein).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk and Leister to include the teachings of Silverstein so that angle filter is a polarization based angle filter placed between the display and the PFP lens, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk), and has a desired uniform polarization, to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al., U.S. Patent Application Publication Number 2017/0068100 A1, of record (hereafter Ouderkirk) in view of Leister, U.S. Patent Application Publication Number 2015/0124302 A1, of record (hereafter Leister) as applied to claim 14 above, and further in view of Khan et al., U.S. Patent Application Publication Number 2018/0039052 A1, of record (hereafter Khan).
Regarding claims 18 and 21, Ouderkirk in view of Leister does not specifically disclose that the display is frontlit, or that the display is a  Microscopic Light-Emitting Diode (MicroLED).
However, Khan teaches an imaging system for a head-mounted display, for which the use of frontlit, backlit, and microdisplays are known to be used (see at least paragraphs [0003], [0006] and [0026] of Khan). Additionally Khan teaches that it is desirable to have light rays in the system be incident on the quarter waveplates of the system at an angle close to normal incidence for the purpose of having more uniform retardation across the lens element to achieve a more uniform contrast and have fewer ghost artifacts (para. [0048]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Khan so that the LCD or OLED displays of Ouderkirk may be frontlit, backlit and/or microLED displays, for the purpose of using a known type of display for its intended use in a particular system so that predictable results are achieved while having a reasonable expectation for success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/21/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872